Citation Nr: 0308511	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-22 778A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for upper back, neck, 
right arm, and right wrist disabilities.

3.  Entitlement to an earlier effective date for the 20 
percent rating previously assigned service connected 
lumbosacral strain.


FINDINGS OF FACT

1.  The veteran served on active duty from January 1994 to 
January 1997.  The veteran also had an earlier period of 
unverified service in a reserve component. 

2.  The veteran perfected an appeal to an April 2000 regional 
office (RO) decision that granted an increased, 20 percent, 
rating for lumbosacral strain effective from December 14, 
1999, and denied claims of service connection for upper back, 
neck, right arm, and right wrist disabilities.  Thereafter, 
in a July 2002 rating decision, the RO granted that veteran's 
lumbosacral strain an increased, 40 percent, rating, 
effective from January 2, 2002.

3.  In a November 2002 rating decision, the RO found the 
veteran incompetent to handle funds and thereafter appointed 
the veteran's wife, Cheryl A. Addison, as the veteran's legal 
guardian.

4.  In March 2003, prior to the promulgation of a decision in 
the appeal, the Veterans' Administration (VA) received 
correspondence from the veteran and his guardian that 
requested that the veteran's appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  The veteran and 
his legal guardian have withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.



                       
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 


